                   Case 3:17-cv-07210-SK Document 103-6 Filed 07/15/19 Page 1 of 3




From: Great Lakes Borrower Services <info@borrowerservices.mygreatlakes.org>
Date: March 11, 2019 at 10:13:44 PM PDT
To: "Rthwan S. Dobashi" <
Subject: Your Student Loan Payments Are Due - Review Your Payment
Schedule
Reply-To: No Reply - Great Lakes <noreply@borrowerservices.mygreatlakes.org>


Great Lakes Logo




            




                    Re: Stafford Loan Account with U.S. DEPARTMENT OF EDUCATION (


                    Hi Rthwan S. Dobashi,
                    Payments on your student loans are now due. This is a good time to review your
                    payment schedule, which provides monthly payment amounts, due dates, and
Case 3:17-cv-07210-SK Document 103-6 Filed 07/15/19 Page 2 of 3


 other important information about your loans.

 Here's what you need to do.

 Access your payment schedule. Each of your student loan accounts has a
 payment schedule you can view at any time on mygreatlakes.org.

 Make note of changes. Carefully review your payment schedule to see if payment
 amounts or dates have changed.

 Remember, you have options. If you can't make full payments or you're having
 financial difficulties, log into mygreatlakes.org. Alternative repayment plans or
 other options may be available.

 We'll send you a billing statement soon. Whatever path you take to repay your
 loan, we're here to help. Contact us if you can't make a payment or have questions
 about your loans.

 Sincerely,

 Great Lakes Borrower Services
 Great Lakes Borrower Services
 Sincerely,




 It's Easy to Make Payments
 We offer many convenient ways to make payments, including online with our
 mobile app. Automatic payments are also available.



 Student Loans Are Unique

 Review special repayment options that take into account your personal situation.




 Contact Us for Help

                                 Your Great Lakes ID: XX-XXXXXXX


                                 ? Visit mygreatlakes.org.

                                 ? (800) 236-4300, (608) 246-1700, or TTY: 711
                                 Monday - Friday 7:00 a.m. to 9:00 p.m. Central time
                       Case 3:17-cv-07210-SK Document 103-6 Filed 07/15/19 Page 3 of 3


                                             You can self-serve 24/7. Some calls may be monitored or recorded for quality
                                             assurance purposes.




Like us on Facebook
Like us on Facebook




Follow us on Twitter
Follow us on Twitter




Manage your account at
mygreatlakes.org
Manage your account at mygreatlakes.org




                                          This email was sent by Great Lakes Educational Loan Services, Inc.

                                          Residents of CA, CT, DC, IA, MI, NC, OR, and VT: Under the law of these states, Great Lakes is considered a
                                          debt collector and we are required to disclose that any information we obtain may be used to collect your student
                                          loans.

                                          For residents of California and Massachusetts, you have thirty days from the date you receive this
                                          communication to dispute the validity of the debt or any part of it. If you don't dispute the debt within that period,
                                          we will assume the debt is valid. If you send us written notice within thirty days after receiving this communication
                                          that you dispute the debt or any part of it, we will send you verification of the debt. And, if your original creditor is
                                          different from the current creditor and you want to know the name and address of your original creditor, please
                                          write us within thirty days of receiving this communication.

                                          Please do not reply to this email - the reply address is not monitored. | Modify your email preference.

                                          The information contained in this communication may be confidential, is intended only for the use of the
                                          recipient(s) named above, and may be protected under state or federal law. If the reader of this message is not
                                          the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
                                          communication, or any of its contents, is strictly prohibited. If you have received this communication in error,
                                          please forward this communication to notme@glhec.org immediately and destroy or delete the original message
                                          and any copy of it from your computer system. If you have any questions concerning this message, please
                                          contact the sender.
2DDXEQRGGWLN0PWX3
